DENY; and Opinion Filed December 16, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01518-CV

                  IN RE NASROLLAH ("JEFF") JAFARZADEH, Relator

                 Original Proceeding from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-53521-2012

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Stoddart
                                 Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to strike the portion of its temporary orders pending appeal that awarded real party in

interest attorney’s fees during the pendency of the appeal that were not conditional on prevailing

on the appeal. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the

record before us, we conclude relator has not shown the trial court has clearly abused its

discretion. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). We deny

the petition for writ of mandamus.


                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
141518F.P05                                        JUSTICE